Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 recites the limitation “the plurality of counters”. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benisty et al. U.S. PGPUB No. 2018/0217951.

Per Claim 1, Benisty discloses a system comprising:
a memory device (memory 109);
a host interface (Paragraph 76, Figure 8A; Interface logic 816 of device controller 108 interfaces with host platform 800.);
a processing device, coupled to the memory device and the host interface (Paragraph 53, controller 108), to:
receive a plurality of commands from a plurality of virtual machines via the host interface (Paragraphs 54 and 68, Figure 8A; VM’s 809, commands within submission queues 112);
associate each of the plurality of commands with a respective function that represents a respective virtual machine from which each of the plurality of commands was received (Paragraph 75, Figure 8A; VM’s (processes) 809 are associated with functions 830);
and setup a respective definition of a respective quality of service for each respective function regarding consumption of resources of the memory device (Paragraph 248, Figure 12; An amount of credits allocated to each respective IOV function 830 may correspond to a priority and/or QoS assigned to the respective IOV function.);
wherein the processing device comprises arbitration circuitry to handle each of the plurality of commands on a per function basis according to the definition (Paragraphs 258-262, Figure 14; Paragraph 60, Figure 4, queue arbitration logic 408).
Per Claim 2, Benisty discloses the system of claim 1, wherein processing device is further configured to setup the definition of the respective quality of service for low priority functions (Paragraphs 84, 92, low priority submission queues 112).Per Claim 3, Benisty discloses the system of claim 2, wherein the arbitration circuitry comprises a first arbiter (priority arbiter 302) to provide those of the plurality of commands associated with high priority functions to a different processing device (Paragraph 65; command processing logic 410) prior to providing commands associated with the low priority functions to the different processing device (Paragraphs 56, 105, Figures 3 and 8D; Commands associated as “Admin” comprise the highest priority.).Per Claim 4, Benisty discloses the system of claim 3, wherein the first arbiter is further configured to provide those of the plurality of commands associated with the high priority functions to the different processing device in an order in which those of the plurality of commands were received (Paragraph 54; Commands are written into a submission queue 112 and processed in an order they were received at the queue.).
Per Claim 10, Benisty discloses the system of claim 2, wherein the processing device is further to: associate bulk-data commands with the low priority functions; and associate administrative commands with the high priority functions (Paragraphs 56, 105, Figures 3 and 8D; Commands associated as “Admin” comprise the highest priority. Paragraphs 122, 126, and 138 teach arbitrating based on command type (read/write) and/or priority classifications. Paragraph 61 discloses that specific submission queues 112 may comprise read/write commands. Admin commands comprise the highest priority, therefore, read/write commands can be considered “low priority” in comparison. Read/write commands are considered “bulk-data commands” due to the Specification defining “bulk-data commands” in paragraph [54] in the following manner: “As used herein, bulk-data commands can describe commands to access data stored in a memory array of the memory sub-system.”).Per Claim 11, Benisty discloses the system of claim 1, wherein the processing device is further configured to: receive the respective definition of the respective quality of service for each respective function regarding consumption of resources of the memory device from the host interface; setup the respective definition in a database; receive updates to the respective definition from the host interface; and update the respective definition in the database (Paragraph 56; host assigned priorities, Paragraph 142; “The operating mode of the arbitration logic and/or the relative influence of dynamic factors in the arbitration operations implemented thereby may be defined in, inter alio, configuration data of the nonvolatile storage device 106, which may be maintained in any suitable memory and/or storage location (e.g., on-board memory, the memory 109, firmware storage, the host platform 800, and/or the like). The configuration data may be queried, updated, and/or modified through one or more commands (e.g., commands issued to the primary IOV function 830A.”).
Per Claim 12, please refer to the above rejection of claim 1 as the limitations are substantially similar and the mapping of the Benisty reference is equally applicable.

Per Claim 13, Benisty discloses the method of claim 12, further comprising: storing, in a database associated with the memory device, the respective configurable quality of service definitions (Paragraph 142; “The operating mode of the arbitration logic and/or the relative influence of dynamic factors in the arbitration operations implemented thereby may be defined in, inter alio, configuration data of the nonvolatile storage device 106, which may be maintained in any suitable memory and/or storage location (e.g., on-board memory, the memory 109, firmware storage, the host platform 800, and/or the like).); and reconfiguring, via the arbitration circuitry, the respective quality of service definitions in runtime (Paragraph 142, dynamic mode; Paragraph 151, dynamic factors).

Per Claim 14, Benisty discloses the method of claim 12, further comprising providing the first quality of service for the first memory access request and providing the second quality of service for the second memory access request (Paragraph 74; different submission queues 112 comprise different priorities/QoS) without a hypervisor managing traffic between the memory and the first virtual machine or second virtual machine (Paragraph 67; Host based processes may directly submit commands to respective IOV, bypassing the hypervisor.).
Per Claim 15, please refer to the above rejection of claim 1 as the limitations are substantially similar and the mapping of the Benisty reference is equally applicable. Additionally, please refer to the rejection of claims 3 and 6 as Benisty also teaches the first/second processing device, as well as credit-based arbitration.

Per Claim 16, Benisty discloses the system of claim 15, wherein the processing device is further to set a plurality of counters includes host resource counters (Paragraph 13; “virtual functions comprising at least a threshold number of credits”), memory device resource counters (Paragraphs 133. 303; “storage device resources 930”), write credit counters, and read credit counters (Paragraphs 122, 133, 158, 256, 303, 304), wherein: the host resource counters are configured to limit a quantity of commands of corresponding functions from being processed (Paragraph 90; Determine remaining credits allocated to the IOV function 830.); the memory device resource counters are configured to limit a quantity of resources of a memory device from being utilized on a per function basis (Paragraph 152; availability of storage device resources 930); the write credit counters are configured to limit data written to the memory device on the per function basis; and the read credit counters are configured to limit data read from the memory device on the per function basis (Paragraphs 122, 133, 158, 256, 303, 304).

Per Claims 17 and 18, Benisty teaches utilizing thresholds which represent a quantity/number of commands pertaining to a specific resource or command type (Paragraph 86; IOV function threshold; Paragraph 265; current availability of one or more storage device resources 930; Paragraph 306; read/write scarcity of resources/credits).

Per Claim 19, Benisty discloses the system of claim 15, wherein the processing device is further configured to provide the command to a firmware interface and wherein the firmware includes instructions executable to configure a database that stored the plurality of counters (Paragraph 63, 142, 143, and 202).Per Claim 20, Benisty discloses the system of claim 19, wherein the processing device is further configured to receive a command to set the plurality of counters for each of the plurality of functions from a host (Paragraph 142; “The operating mode of the arbitration logic and/or the relative influence of dynamic factors in the arbitration operations implemented thereby may be defined in, inter alio, configuration data of the nonvolatile storage device 106, which may be maintained in any suitable memory and/or storage location (e.g., on-board memory, the memory 109, firmware storage, the host platform 800, and/or the like).).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Benisty et al. U.S. PGPUB No. 2018/0217951 in view of Ramey et al. U.S. Patent No. 10,037,299.

Per Claim 5, Benisty discloses the system of claim 3, wherein the processing device further comprises a second arbiter coupled to the first arbiter to provide those of the plurality of commands associated with the low priority functions to the first arbiter according to a round robin for the quality of service of the low priority functions (Paragraphs 55, 56, 60, Figure 3).

Benisty discloses round robin, weighted round robin, and other arbitration techniques (Paragraph 60), but does not specifically mention “deficit” round robin.

However, Ramey teaches a packet scheduling technique utilizing queueing and a variety of possible arbitration techniques, including weighted or deficit round robin (Col. 15, lines 33-49).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the round robin arbitration of Benisty in a deficit round robin technique (as taught by Ramey) because deficit RR is a form of weighted round robin where fairness implemented with variable length commands/packets. 
Per Claim 6, Benisty discloses the system of claim 5, wherein the arbitration circuitry further comprises: a database to receive the respective definition of the respective quality of service including a quantity of credit counters for those of the plurality of commands associated with the low priority functions (Paragraphs 81 and 90; Arbitration manager implements the different arbitration criteria, including a credit-based criteria.); and a timer to provide an indication to the second arbiter of when the quantity of credit counters are to be replenished (Paragraphs 12, 88; An interrupt may be used to fetch a command from a submission queue after a threshold amount of time has elapsed. “time-based criteria”).Per Claim 7, Benisty discloses the system of claim 6, wherein the second arbiter is further configured to discount the quantity of credit counters for a respective one of the plurality of commands associated with the low priority function according to use of an input/output path for execution of the respective command (Paragraph 90; “determine a remaining amount of credits allocated to the IOV function corresponding to the selected submission queue 112 (e.g. by subtracting the amount of credits consumed by the fetched commands from the remaining credits allocated to the IOV function 830)”. Paragraph 84 of the disclosed Specification defines “discounting” as merely “subtracting” credits upon selection/fetching of a command.).Per Claim 8, Benisty discloses the system of claim 6, wherein the second arbiter is further configured to refrain from providing those of the plurality of commands associated with the low priority functions to the first arbiter if corresponding credit counters are equal to or less than zero (Paragraph 124; “skip the IOV functions 830 that have no remaining credits 847”).Per Claim 9, Benisty discloses the system of claim 8, wherein the quality of service further comprises a first quantity of credit counters for an input path and a second quantity of credit counters for an output path for those of the plurality of commands associated with the low priority functions; and wherein the second arbiter is further configured to: discount the first quantity of credit counters for a respective one of the plurality of commands associated with the low priority function according to use of the input path for execution of the respective command; and discount the second quantity of credit counters for the respective command according to use of the output path for execution of the respective command (The claimed input/output paths equate to read/write commands as each respective command utilizes a specific input/output path for read data from the storage device (output path from perspective of storage device) or writing data to the storage device (input path from perspective of the storage device). – Paragraphs 122 and 256; Command type (read/write) is a criterion of credit based arbitration scheme.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186